       Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 1 of 21




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IRIS CHAMBERS and LAMAR                   :    Civil No. 1:18-cv-2386
DeSHIELDS,                                :
                                          :
            Plaintiffs,                   :
                                          :
            v.                            :
                                          :
YORK COUNTY PRISON,                       :
                                          :
            Defendant.                    :    Judge Sylvia H. Rambo

                             MEMORANDUM
      Before the court is Defendant York County Prison’s (“YCP”) Motion for

Summary Judgment challenging the adequacy of race-based hostile work

environment claims asserted by two of its correction officers pursuant to Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e (“Title VII”), and

the Pennsylvania Human Relations Act, 43 Pa. Stat. Ann. § 951 (“PHRA”). (Doc.

36.) For the reasons set forth below, the motion will be denied.

      I.    BACKGROUND

      On December 17, 2018, Plaintiffs Iris Chambers and Lamar DeShields sued

Defendant York County Prison for employment discrimination under multiple legal

theories. At the time, both were employees of YCP for over a decade, having

operated primarily as officers monitoring inmates. Plaintiffs are both African

American United States citizens who met and married while working for Defendant.

They have brought several claims in this case alleging that their years working for

                                         1
         Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 2 of 21




Defendant involved a hostile work environment stemming from a racist culture that

YCP’s upper-level policymakers have either known about and refused to correct or

themselves participated in.

       Mrs. Chambers is the primary Plaintiff in this case. Mrs. Chambers has

introduced evidence suggesting that her coworkers generally treated her as if she

was a dangerous, vain, and undisciplined worker, based not on her actually engaging

in any such conduct, but due to her being a black woman. (See generally Doc. 43, ¶

11(c).)1 For example, Mrs. Chambers testified that her coworkers mocked her for

her appearance, particularly making jokes about how she needed to go to the store

to buy ‘weave,’ toilet paper, and lipstick. (See Doc. 43, ¶ 11(j); see also Doc. 43, ¶¶

11(d), 11(i) (coworker Denise Morales corroborating that Mrs. Chambers was

mocked by coworkers for her hair).) She also testified that she reported her

colleagues’ behavior on multiple occasions, but that her complaints were dismissed

without serious investigation. (See Doc. 43, ¶ 11(g).)

       In addition, Mrs. Chambers testified that one of her supervisors made

discriminatory remarks about her, including by telling another colleague to “write

the nigger up,” and by bragging that he would never be removed from YCP,




1
        The court frequently cites Plaintiff’s statement of facts for the sake of brevity. The court,
however, has independently reviewed the evidence at issue and found it supports the factual claims
relied upon in this memorandum.
                                                 2
         Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 3 of 21




regardless of his conduct, because his family was well-established there.2 (See Doc.

43-12, pp. 12-16 of 16; Doc. 43, ¶ 12(e); Doc. 37-1, 188:19-189:15.) She also claims

that she was questioned about whether her bags at work were full of fried chicken

and watermelon, and that her white colleagues refused to use her real name and

instead referred to her as “angry black woman.” (See Doc. 43, ¶ 11(a) & (f).) In

addition to making such remarks, Mrs. Chambers claims that her white colleagues

also generally bullied her, including by intentionally locking her inside various

buildings, and by assigning her fewer desirable duties as compared with her white

coworkers. (Id., ¶ 11(c)-(d).)           Mrs. Chambers asserts that she regularly filed

complaints on such matters to encourage her supervisors to intervene, but that she

“never heard anything back”. (See, e.g., id., ¶¶ 11(d), 11(j); Doc. 37-1, 128:9-11;




2
         Defendant raises a general objection that all of Plaintiffs’ evidence—including Officer
Cuffaro’s statement—is “based on nothing more than inadmissible rumor, speculation, and
hearsay.” (Doc. 45, p. 7 of 26 (capitalization omitted); accord id. at p. 8 of 26 (“Plaintiffs cannot
support their case with anything but rumor, speculation, and—perhaps most notably—hearsay.”).)
While summary judgment is generally subject to the rules of evidence, “general objections, such
as characterizing the evidence as [hearsay], will not suffice” to raise a proper evidentiary objection.
United States v. Sandini, 803 F.2d 123, 126 (3d Cir. 1986); accord Meals v. Port Auth. Trans
Hudson Corp., 622 F. App’x 121, 124-25 (3d Cir. 2015) (holding appellant waived evidentiary
objections by not raising them regarding the specific area of testimony at issue). Thus, the court
will only address Defendant’s specific evidentiary objections.
         As to Officer Cuffaro’s statement, Defendant objects that it is inadmissible hearsay by Mrs.
Chambers. The daily reports at issue, however, are recorded documentary evidence of this event
and Plaintiffs point to multiple people who directly heard the statement and could testify to it at
trial. See Fraternal Order of Police, Lodge 1 v. City of Camden, 842 F.3d 231, 238 (3d Cir. 2016)
(internal brackets, quotations, and emphasis omitted) (“The rule in this circuit is that hearsay
statements can be considered on a motion for summary judgment if they are capable of being
admissible at trial


                                                  3
         Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 4 of 21




see also Doc. 43, ¶¶ 11(d), 11(j).) 3 A review of Mrs. Chambers’ deposition also

reveals several references to daily reports she filed containing complaints about

racist conduct by coworkers.4 (See generally, Doc. 37-1.)

       Turning to Mr. DeShields, he complains of being similarly subjected to racist

treatment and bullying, as well as witnessing racist treatment of prisoners and

coworkers. For example, Mr. DeShields testified that officers harassed him by

engaging in clique-like group insults, including by insulting him for his clothing, by

calling him a “piece of shit,” by making fun of the fact that the palms of his hands

are much lighter than his black skin, and by laughing at him. (Doc. 43, ¶ 22 (c).)

He also states that he was repeatedly given worse work assignments as compared to

his white colleagues, such as being stationed outside during bad weather. (Id., ¶

11(c).) Like Mrs. Chambers, Mr. DeShields complained to YCP about suffering

from discrimination based on race. (Id., ¶¶ 11(c), (j), 12(a), 12(c).)




3
        Defendant has elicited some testimony from Mrs. Chambers showing she did receive some
apologies and she was willing to work anywhere in the prison. Plaintiffs argue this was an
insufficient level of intervention to alter the culture at the prison and that Mrs. Chambers was still
forced to work in poorer environments more frequently than her white coworkers.
4
        Mrs. Chambers also testified that a coworker “made a threat against me . . . In front of
inmates she said I need to die,” and that an inmate overheard the remark. (Doc. 37-1, 206:16-20.)
Defendant objects that this testimony is hearsay within hearsay because Mrs. Chambers is relaying
a statement made by an inmate about another statement allegedly made by the coworker. Because
Plaintiffs do not respond to this argument, and since it raises a colorable issue with the
admissibility Mrs. Chambers’ testimony, the court will grant this objection and exclude from
consideration, at the summary judgment stage, evidence of the alleged threat against Mrs.
Chambers.
                                                  4
        Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 5 of 21




       Mr. DeShields also testified that one white coworker said in his presence that

Mexicans need to be murdered and that black people should not be allowed in this

country. (Id., ¶ 22(a).) Mr. Deshields claims that he complained about the remarks

to YCP, but the colleague later bragged about his lack of punishment. (Id.)

According to Mr. DeShields, black employees were punished for much less serious

offenses, including one colleague that was suspended indefinitely for drawing a

picture of genitalia. (Id.)

       On May 14, 2018, Mrs. Chambers filed a complaint with the Equal

Employment Opportunity Commission (“EEOC”) alleging that she was subjected to

bullying and discriminatory comments from coworkers and that she reported the

remarks to her supervisors. (Doc. 12-1.) On May 14, 2018, Mr. DeShields filed a

complaint with the EEOC similarly alleging, among other things, that he was

subjected to discriminatory comments, bullying, and exposure to racist imagery.

(Doc. 12-2.)

       On December 17, 2018, Plaintiffs initiated this action against Defendants,

asserting four causes of action: (1) discrimination and retaliation claims under 42

U.S.C. § 2000, et seq., Title VII of the Civil Rights Act of 1964; (2) a 42 U.S.C. §

1983 violation; (3) a “Civil Rights Conspiracy” claim; and (4) a claim for violation

of the Pennsylvania Human Relations Act (“PHRA”). (Doc. 1.)




                                          5
        Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 6 of 21




       On February 26, 2019, Defendants filed a motion to dismiss for failure to state

a claim. (Doc. 5.) On April 2, 2019, Plaintiff filed an amended complaint, adding

new facts and replacing the conspiracy claim with a 42 U.S.C. § 1981 claim. (Doc.

9.) In response, Defendants filed a new motion to dismiss one week later. (Doc.

11.)

       On October 21, 2019, the court granted the motion in part. The court

dismissed, with prejudice, Plaintiffs’ failure to promote claims, Section 1981 claims,

and claims against Defendants in their individual capacity, leaving YCP as the only

Defendant. The court also dismissed Mr. DeShields’ retaliation claim without

prejudice, and Plaintiff elected not to file an amended complaint. Plaintiffs thus have

four remaining claims against Defendant, including a Title VII hostile work

environment claim on behalf of both Plaintiffs; a Title VII retaliation claim on behalf

of Mrs. Chambers; a PHRA claim, based on the same theory of liability as Plaintiffs’

Title VII claims, on behalf of both Plaintiffs; and a Section 1983 claim on behalf of

both Plaintiffs.

       On April 3, 2020, Defendant filed a motion for summary judgment, arguing

that it is entitled to judgment as a matter of law because: 1) Plaintiffs have presented

insufficient evidence of discriminatory intent on YCP’s part; 2) Plaintiffs’

experiences were not severe or pervasive enough to constitute a hostile work

environment as a matter of law; 3) Plaintiffs’ § 1983 claim fails because there is no


                                           6
         Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 7 of 21




evidence that YCP engaged in a policy or custom of discrimination; and 4) Mrs.

Chambers’ retaliation claim should be dismissed because she has not suffered an

adverse employment action. 5 (See Docs. 36-38.) On April 30, 2020, Plaintiffs filed

their opposition brief, which argues they have proffered sufficient evidence to satisfy

all necessary elements for their claims, and additionally that Mrs. Chambers was

recently terminated by YCP in retaliation for this litigation. (See Docs. 43, 43-1,

44.)

       On May 14, 2020, Defendant submitted a reply brief responding to Plaintiffs’

arguments, objecting to various pieces of evidence, and arguing that Mrs. Chambers’

wrongful termination claim fails for various substantive reasons and because she

failed to exhaust her administrative remedies with the EEOC. (Doc. 45.) Plaintiffs

thereafter filed a sur-reply with leave of the court. (Docs. 48-49.) The matter is thus

fully briefed and ripe for resolution.

       II.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56(a) provides that “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to summary judgment as a matter of law.”

FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).


5
        Defendant also argues that Plaintiff’s claims cannot succeed under a respondeat superior
theory, but there is no real dispute on that point, so the court’s discussion on the matter will be
brief.
                                                7
       Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 8 of 21




A factual dispute is “material” if it might affect the outcome of the suit under the

applicable substantive law and is “genuine” only if there is a sufficient evidentiary

basis for a reasonable fact finder to return a verdict for the non-moving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When evaluating a

motion for summary judgment, a court “must view the facts in the light most

favorable to the non-moving party” and draw all reasonable inferences in favor of

the same. Hugh v. Butler Cnty. Family YMCA, 418 F.3d 265, 267 (3d Cir. 2005).

      The moving party bears the initial burden of demonstrating the absence of a

disputed issue of material fact. See Celotex, 477 U.S. at 324. “Once the moving

party points to evidence demonstrating no issue of material fact exists, the non-

moving party has the duty to set forth specific facts showing that a genuine issue of

material fact exists and that a reasonable factfinder could rule in its favor.” Azur v.

Chase Bank, USA, Nat’l Ass’n, 601 F.3d 212, 216 (3d Cir. 2010). The non-moving

party may not simply sit back and rest on the allegations in its complaint; instead, it

must “go beyond the pleadings and by [its] own affidavits, or by the depositions,

answers to interrogatories, and admissions on file, designate specific facts showing

that there is a genuine issue for trial.” Celotex, 477 U.S. at 324 (internal quotations

omitted); see also Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001).

Summary judgment should be granted where a party “fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and


                                          8
        Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 9 of 21




on which that party will bear the burden at trial.” Celotex, 477 U.S. at 322-23. “Such

affirmative evidence – regardless of whether it is direct or circumstantial – must

amount to more than a scintilla, but may amount to less (in the evaluation of the

court) than a preponderance.” Saldana, 260 F.3d at 232 (quoting Williams v.

Borough of West Chester, 891 F.2d 458, 460-61 (3d Cir. 1989)).

       III.   DISCUSSION

              a. Plaintiffs Have Submitted Sufficient Evidence to Create a
                 Genuine Issue of Material Fact Concerning All Elements
                 Necessary for Their Title VII and Section 1983 Discrimination
                 Claims.6

       “Title VII makes it an unlawful employment practice for an employer to

discriminate against an individual because of such individual’s race, color, religion,

sex, or national origin.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir.

2016) (internal quotations and ellipses omitted) (citing 42 U.S.C. § 2000e-2(a)(1)).

“[A]n unlawful employment practice is established when the complaining party

demonstrates that race, color, religion, sex, or national origin was a motivating factor

for any employment practice, even though other factors also motivated the practice.”

Id. (internal quotations omitted) (citing 42 U.S.C. § 2000e-2(m)). Title VII is

designed to address “discriminatory conduct” that is “so severe or pervasive that it




6
       Because Title VII and PHRA claims follow essentially the same elements, the court will
analyze them together.
                                             9
       Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 10 of 21




created a work environment abusive to employees because of their race, gender,

religion, or national origins.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 22 (1993).

      In order to prevail on a claim for hostile work environment claim,

             the plaintiff must establish that 1) the employee suffered
             intentional discrimination because of his/her [race], 2) the
             discrimination was severe or pervasive, 3) the
             discrimination detrimentally affected the plaintiff, 4) the
             discrimination would detrimentally affect a reasonable
             person in like circumstances, and 5) the existence
             of respondeat superior liability. The first four elements
             establish a hostile work environment, and the fifth
             element determines employer liability.

Mandel, 706 F.3d at 167 (internal citations omitted).

      Regarding the first element, the court finds that a reasonable juror could infer

from the circumstantial and direct evidence in the record that Plaintiffs were

intentionally discriminated against because of their race. Both Plaintiffs testified to

overt discriminatory conduct and remarks by their supervisors and coworkers,

including that Mrs. Chambers was referred to as a “nigger” by her supervisor and an

“angry black woman” by coworkers, that her supervisor sought to discipline Mrs.

Chambers based on her race, and that her coworkers made discriminatory jokes

about fried chicken and watermelon in her bag. Mr. DeShields similarly testified that

coworkers made several profoundly discriminatory remarks about non-white people

in his presence. Plaintiffs’ testimony regarding the discriminatory remarks and

conduct provides a reasonable foundation for a jury to infer that other abusive


                                          10
       Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 11 of 21




conduct Mrs. Chambers and Mr. DeShields faced in their jobs—including being

degraded, yelled at, having their personal things searched, being threatened with

termination, and ultimately being terminated—was all at least partly motivated by

race discrimination. See Martinez v. UPMC Susquehanna, 986 F.3d 261, 266-67 (3d

Cir. 2021) (“Even circumstantial-evidence cases do not always require an age gap

or direct replacement. The plaintiff can instead allege actions by an employer that,

if otherwise unexplained, are more likely than not based on the consideration of

impermissible factors.”) (internal quotations omitted). Thus, the record contains

sufficient evidence to create a genuine issue of material fact concerning the first

element.

      Turning to the remaining elements, the record creates a genuine issue of

material fact regarding whether the treatment faced by Plaintiffs was sufficiently

severe and pervasive such that a reasonable person in like circumstances would be

detrimentally affected. A reasonable factfinder could conclude from Plaintiffs’

testimony that they suffered from “severe” discrimination. Even if the occasional

epithet and racist comment is not enough to give rise to a discrimination claim, the

remarks alleged by Plaintiffs are particularly reprehensible, and in turn support a

reasonable inference that the other various treatment suffered by Plaintiffs was based

on discrimination. Plaintiffs have also testified to the pervasiveness of their abuse,

often relying on objective, logical explanations to support their belief that their


                                         11
        Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 12 of 21




treatment was motivated by racial animus. Thus, the record creates a genuine issue

of material fact as to whether Plaintiffs’ treatment was sufficiently severe and

pervasive for a Title VII claim.

       Defendant relies on three prior decisions by this court to support its argument

that the conduct at issue was insufficiently severe or pervasive, only one of which is

arguably relevant to the facts at hand.7 In Martin v. Allegheny Airlines, Incorporated,

this court granted summary judgment and dismissed a hostile work environment

claim because the comments faced by the plaintiff did not rise to the level of

actionable hostility and abusive behavior. 126 F. Supp. 2d 809, 819-21 (M.D. Pa.

2000). The Martin Plaintiff relied on the following examples of discriminatory

conduct:

               comments by a co-employee . . . that Martin and a co-
               worker with a disability, were the reason “why we have to
               go all the way down to the other end of the building now
               to use the bathroom” to conduct drug-testing, and second,
               referring to Martin, “oh, there's the real image of
               excellence;” after learning of Martin's diagnosis, Tucci,
               did not ask for assistance from Martin as often and tried to
               avoid eye contact or converse with Martin as often;
               Strohm was not as friendly and did not go to the Accounts
               Payable Office as often; a statement by Strohm toward

7
        Burton v. Pennsylvania State Police is distinguishable because its disposition ultimately
“turn[ed] on Plaintiff’s failure to acknowledge that his employer had a legitimate prerogative to
curb his admitted continued excessive socialization in the workplace,” which is not the issue before
the court. 990 F.Supp. 2d 478, 486 (M.D. Pa. 2014). Similarly, Dart v. County of Lebanon is
distinguishable because the plaintiff in that case did “not allege[] disparate treatment but only
failure to accommodate”—a distinct legal theory that is also not before the court. No. 13-CV-
02930, 2014 WL 4792135, at *8 (M.D. Pa. Sept. 23, 2014).


                                                12
       Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 13 of 21




             Martin, after Kreider received the promotion Martin
             desired, that if Martin did not cooperate with Kreider, she
             would be on the “outside looking in;” and Strohm asking
             about Martin's medical problems which Martin interpreted
             as insincere.

Id. at 820. These comments were, in the aggregate, passive aggressive, sporadic,

and had very little to do with the plaintiff’s disability. While socially unacceptable,

they did not rise to the level of actionable discrimination. In contrast, both Plaintiffs

in this case testified to overt discriminatory conduct and remarks that are more

abusive and direct than the allegations at issue in Martin.

      Turning to the final Title VII element, YCP’s status as a municipal entity

means it cannot be held liable under a respondeat superior theory. See Leslie v.

United States, No. 3:10-cv-1005, 2011 WL 13196558, at *6 (M.D. Pa. Dec. 9, 2011).

Instead, YCP can only be liable for a Title VII violation if Plaintiffs’ Section 1983

claim survives summary judgment. See id. Because this renders the two claims

inseparable, the court will now turn to Plaintiffs’ Section 1983 claims.

      Under 42 U.S.C. § 1983, a party may bring a private cause of action against

any person who, under color of law, violates “any rights, privileges, or immunities

secured by the Constitution and laws.” The term “color of law” means the “misuse

of power made possible because the wrongdoer is clothed with the authority of the

state.” Color of Law, Black’s Law Dictionary (11th ed. 2019). To hold YCP

accountable for a hostile work environment, Plaintiffs must show that the


                                           13
       Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 14 of 21




environment arose from the execution of a policy or custom held by Defendant. See

Leslie, 2011 WL 13196558 at *6.

      There are three ways a Section 1983 plaintiff can show they suffered

discrimination attributable to a custom or policy. First, a decisionmaker possessing

final authority may promulgate “a generally applicable statement of policy and the

subsequent act complained of is simply an implementation of that policy.” Natale

v. Camden Cty. Corr. Facility, 318 F.3d 575, 584 (3d Cir. 2003) (internal quotations

omitted). Second, “where no rule has been announced as policy but federal law has

been violated by an act of the policymaker itself,” the municipality may be held

liable. Id. at 584 (internal quotations omitted). Third, “a policy or custom may also

exist where the policymaker has failed to act affirmatively at all, though the need to

take some action to control the agents of the government is so obvious, and the

inadequacy of existing practice so likely to result in the violation of constitutional

rights, that the policymaker can reasonably be said to have been deliberately

indifferent to the [plaintiff’s] need.” Id. (internal quotations and brackets omitted).

If the unconstitutional practice is sufficiently “pervasive,” it can be “attributed to the

municipality, without identifying a particular policymaker responsible for

acquiescing in the practice.” Hailey v. City of Camden, 631 F. Supp. 2d 528, 542

(D.N.J. 2009) (citing Natale, 318 F.3d at 584; Bielevicz v. Dubinon, 915 F.2d 845,

850 (3d Cir. 1990); Kneipp v. Tedder, 95 F.3d 1199, 1213 (3d Cir. 1996)).


                                           14
       Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 15 of 21




      Here, Plaintiffs have raised a genuine issue of material fact as to whether YCP

has a custom of discriminatory practices. Both Plaintiffs testified that they regularly

raised complaints with higher ups—some of which reached all the way to the

Warden. There is no dispute that the Warden appears to be a policymaker at YCP

with final authority, and Plaintiffs regular complaints were accordingly sufficient to

put a YCP policymaker on actual notice of discrimination within YCP. Plaintiffs

have also shown evidence to support that the warden took insufficient actions to

handle these matters, and that on some occasions, colleagues bragged about facing

no discipline for their actions. This evidence in turn could support a reasonable

inference that policymakers did not engage in reasonable, corrective efforts to

address a systemic problem of discrimination at YCP. See McDonnell Douglas

Corp. v Green, 411 U.S. 792, 801 (1973) (“[I]t is abundantly clear that Title VII

tolerates no racial discrimination, subtle or otherwise.”).

      Defendant argues, in large part, that Plaintiffs’ claims fail because the prison

took several corrective actions with respect to discriminatory conduct. The court

agrees that some of Plaintiffs’ complaints were adequately addressed—such as the

racist Facebook comments and a confederate flag being removed—but a reasonable

factfinder could conclude that these partial efforts do not ameliorate YCP from

liability stemming from a broader culture of pervasive discrimination. See Estate of

Roman v. City of Newark, 914 F.3d 789, 798 (3d Cir. 2019) (holding a municipality


                                          15
       Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 16 of 21




could be liable under § 1983 if it “failed to take precautions against future violations,

and that its failure, at least in part, led to [the plaintiff’s] injury”) (internal quotations

and brackets omitted).

       Finally, Defendant’s argument that some of the behavior by Plaintiffs’

coworkers was not overtly discriminatory does not foreclose a reasonable jury from

finding that it was motivated by racial animus. In the courts view, this is a

“quintessential factual issue” that should be reserved for the jury. See Baloga v.

Pittston Area Sch. Dist., 927 F.3d 742, 761 (3d Cir. 2019) (internal quotations

omitted); Estate of Bailey by Oare v. York Cnty., 768 F.2d 503, 511 (3d Cir. 1985),

abrogated on other grounds, DeShaney v. Winnebago Cnty. Dept. of Soc. Servs., 489

U.S. 189 (1989). In sum, Plaintiffs have presented sufficient evidence for their Title

VII and Section 1983 claims to survive summary judgment.

              b. Mrs. Chambers Has Introduced Sufficient Evidence to Raise a
                 Genuine Issue of Material Fact Concerning Her Retaliation
                 Claim.
       To state a claim for retaliation under Title VII, the plaintiff must show that

their employer took an adverse employment action against them that was causally

connected to the employee engaging in activity protected by Title VII. Moore v.

City of Phila., 461 F.3d 331, 340-41 (3d Cir. 2006). Retaliatory animus can be

inferred from temporal proximity between the exercise of one’s rights and an adverse

employment decision. See Farrell v. Planters Lifesavers Co., 206 F.3d 271, 279-80


                                             16
       Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 17 of 21




(3d Cir. 2000). “[C]ircumstantial evidence of a ‘pattern of antagonism’ following

the protected conduct can also give rise to [an] inference” of retaliatory animus.

Kachmar v. SunGard Data Sys., Inc., 109 F.3d 173, 177 (3d Cir. 1997) (quoting

Robinson v. Se. Pa. Transp. Auth., 982 F.2d 892, 895 (3d Cir. 1993)). “Although

creating or permitting a hostile work environment can constitute a materially adverse

employment action, vicarious liability remains necessary to establish this basis.”

Peace-Wickham v. Walls, 409 F. App’x 512, 522 (3d Cir. 2010). To show vicarious

liability, the plaintiff must show their employer “acted in an intentionally ineffective

or negligently indifferent manner” after discovering the antagonistic conduct. Id. at

523.

       Here, at the motion to dismiss stage, the only retaliation claim the court

permitted to go forward was Mrs. Chambers’ claim that complaints she filed—

including her EEOC complaint and this lawsuit—triggered an escalation in abusive

behavior by her coworkers and supervisors. (See Doc. 28, p. 17 of 20.) A review of

the record suggests she has adduced sufficient evidence to create a genuine fact issue

on this allegation. Mrs. Chambers has presented sufficient evidence from which a

jury could find that she was subjected to a hostile work environment, for the reasons

described above, and a review of the record suggests that her filing of complaints

resulted in even worse treatment. According to Mrs. Chambers, one officer implied

that Mrs. Chambers could be punished for filing complaints about discrimination,


                                          17
       Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 18 of 21




and the temporal proximity between her complaints and the treatment she suffered

from is sufficient to create a reasonable inference that her protected activities

precipitated her poor treatment.

      Defendant also argues that Mrs. Chambers has not suffered an adverse

employment action, but Mrs. Chambers has two independent bases for an adverse

employment action, a hostile work environment and a wrongful termination claim,

and as discussed above, she has adduced sufficient evidence to support the former.

With respect to Mrs. Chambers’ wrongful termination claim, such claims “analyze

wrongful termination claims using the McDonell Douglas burden-shifting

framework.” In re Tribune Media Co., 902 F.3d 384, 401 (3d Cir. 2018). This

involves a three-step process. First, the plaintiff must introduce enough evidence to

establish a prima facie case of discrimination. Id. Second, the burden then shifts to

the employer to show there was a non-discriminatory basis for terminating the

plaintiff. Id. Third, the burden then shifts back to the plaintiff to show such a basis

is an invalid pretext for discrimination. Id.

      To begin, Mrs. Chambers has made a prima facie showing of race-based intent

to terminate her. Plaintiff has satisfied her general burden of creating a fact issue as

to whether she was subjected to a work culture saturated with racial discrimination.

She also has introduced sufficient evidence to create a fact issue as to whether the

warden at least implicitly condoned a discriminatory culture and whether her


                                          18
       Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 19 of 21




superiors treated her worse after she complained about discrimination. The burden

therefore shifts to Defendant to articulate a non-discriminatory reason for

terminating her.

      Defendant claims that YCP validly terminated Mrs. Chambers because she

did not show up to work for ten days but cites no evidence to support this theory.

Assuming it had, Mrs. Chambers has carried her burden of creating a fact issue as to

whether YCP’s reason is pretext. Mrs. Chambers testified by affidavit that the

prison’s accounting of her absences is incorrect and that it claimed to offer her an

accommodation that it did not. Mrs. Chambers also testified that there is a temporal

mismatch in the letter—specifically, that the termination letter claimed she refused

an accommodation, but Warden Doll’s signature was dated before YCP claims to

have made the accommodation offer, rendering the letter’s explanation questionable

at best. Thus, a reasonable factfinder could find the prison’s offered termination

basis was pretext, allowing Mrs. Chambers wrongful termination claim to survive

summary judgment. Mrs. Chambers has thus submitted sufficient evidence to create

a fact issue on her wrongful termination claim.

      Defendant also argues that Mrs. Chambers failed to exhaust her administrative

remedies by filing a new EEOC complaint about her wrongful termination, but the

Third Circuit has expressly rejected the argument that a hostile work environment

plaintiff must always file a new EEOC complaint if they are terminated during an


                                        19
       Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 20 of 21




employment discrimination lawsuit. Waiters v. Parsons, 729 F.2d 233, 237-38 (3d

Cir. 1984).

      Finally, Defendant’s argument that Mrs. Chambers’ claim fails because she

has not shown a similarly situated person outside her protected class is not

persuasive because no comparator is necessarily required for a discrimination claim

to move forward. See Ezold, 983 F.2d at 523; cf. Martinez, 986 F.3d at 266-67. The

case relied upon by Defendant is distinguishable because it involved a plaintiff that

chose to rely exclusively on a comparator theory. See Alcantara v. Aerotek,

Incorporated, 765 F. App’x 692, 698 (3d Cir. 2019) (“Alcantara’s assertion that she

was treated more harshly than other employees who violated security protocols and

that such treatment shows pretext fails because she had identified no comparators.”).

Here, by contrast, Mrs. Chambers has demonstrated fact issues as to whether YCP

had a custom of discrimination toward non-white employees; whether the

accusations YCP made against Mrs. Chambers in her termination letter are false; and

whether the falsity of these accusations demonstrates pretext. As such, YCP is not

entitled to summary judgment on Ms. Chambers’ wrongful termination claim.




                                         20
      Case 1:18-cv-02386-SHR Document 52 Filed 03/31/21 Page 21 of 21




      IV.   CONCLUSION

      For the reasons outlined above, Defendant’s Motion for Summary Judgment

will be denied. An appropriate order will follow.

                                        s/Sylvia H. Rambo
                                        SYLVIA H. RAMBO
                                        United States District Judge

Dated: March 31, 2021




                                        21
